DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2017-0120934, filed on September 20, 2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.





The disclosure is objected to because of the following informalities: 
Paragraph 30, line 1. Figure 4D appears in the drawings but is not referenced in the brief description of the drawings (See MPEP 608.01(f)).
Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, lines 14-15 state “…first translation, at least one related text, at least one second translation”. It is unclear whether this is meant to read “…first translation, at least one related text, and at least one second translation” or “…first translation, at least one related text, or at least one second translation”. For the purposes of expediting examination, claim 1 will be considered to read “…and at least one second translation”.
Claims 2-15 are additionally rejected as they are dependent upon claim 1.
In regards to claim 7, lines 6-10 state “the processor is configured to: Acquire at least one related text and at least one second translation that is acquired based on the text, based on the drag command being inputted to the area on which the text is displayed”. It is unclear whether the “text” mentioned on lines 8 and 10 refers to the “related text” mentioned in line 7 or the “input text” mentioned in line 3. For the purposes of expediting examination, it will be understood that, for both of these mentions, “text” instead reads “input text” and refers to the “input text” mentioned in line 3.
In regards to claim 15, lines 6-10 state “in the acquiring of the second translations, at least one related text and at least one second translation that is acquired based on the text are acquired, in response to the drag command being inputted to the area on which the text is displayed”. Similarly to claim 7 (noted above), it is unclear whether the “text” mentioned on lines 8 and 10 refers to the “related text” mentioned in line 7 or the “input text” mentioned in line 3. For the purposes of expediting examination, it will be understood that, for both of these mentions, “text” instead reads “input text” and refers to the “input text” mentioned in line 3.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are drawn to a series of elements that can broadly be construed as performance in the mind with the aid of pen and paper.  The claims further recite a number of computing related components recited at a high level of generality, e.g. an electronic device comprising an inputter, a display, (for claims 5 and 6) a memory, and a processor configured to perform a process, or a control method of an electronic device comprising an analogous process. 
This judicial exception is not integrated into a practical application because, while it does claim the components of a device, it is essentially using a generic computer as a tool to perform a mental process  (MPEP 2106(III)(C)).  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As noted above, the claims as recited provide a general linking to the judicial exception which has been found to be not enough to qualify as significantly more, see MPEP 2106.05 I.A.  The claims are not directed to patent eligible subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (U.S. Patent: 9189476 B2, hereinafter "Kim").
In regards to claim 1, Kim teaches:
An electronic device comprising: an inputter (Fig. 2, element 120, 150); a display (Fig. 2, element 160); and a processor (Fig. 2, element 140) configured to:
Acquire a first translation in which an input text is translated based on a text being inputted through the inputter (Col. 6, lines 64-68,  and Col. 7, lines 1-5), and control the display to display the input text and first translation (Col. 7, lines 8-11; also Fig. 5B, elements 312 and 313),
Acquire at least one related text related to the input text and second translations in which at least one related text is translated (Col. 7, lines 38-41; also Fig. 7B: The “candidate recognition sentences” are construed as being related to the input text.) based on a predetermined user command being inputted (Col. 7, lines 38-41: pressing the “similar sentence” button is construed as a predetermined user command), and
Control the display to display the input text, the first translation, at least one related text, and at least one second translation (Col. 7, lines 38-41; also Fig. 7B: The “candidate recognition sentences” are displayed simultaneously alongside the input sentence).
In regards to claim 2, Kim teaches:
The electronic device as claimed in claim 1, wherein the processor is configured to control the display (Fig. 2, elements 140 and 160; the control unit (i.e. the processor) is connected to the display unit) to: display the input text (Fig. 7A, element 312) and the first translation (Fig. 7A, element 313) on a first user interface (UI) (Fig. 7A, element 
In regards to claim 3, Kim teaches:
The electronic device as claimed in claim 2, wherein the processor is configured to control the display to add and display a selected text and a translation corresponding to the selected text to the first UI, based on a user command of selecting one of at least one related text displayed on the second UI being inputted. (Fig. 7A, 7B, 7C, and 7D; also Col. 8, lines 12-25: after the similar sentence button is pressed, the related texts and their translations are displayed; the user is then able to select a candidate sentence, and the selected text is added and displayed in the first UI.)
In regards to claim 4, Kim teaches:
The electronic device as claimed in claim 1, wherein at least one related text is one of an answer text for the input text, a text that is contextually connected to the input text, or a text that supplements the input text (Col. 7, lines 38-41; also Fig. 7B: The “candidate recognition sentences” are construed as contextually connected to the input text. These candidate sentences are noted to have a “meaning similar to the recognized sentence or the translated sentence” (Col. 7, lines 41-42) which would imply that these candidate sentences would have a matching or connected, context. In addition, the example candidate sentences shown in Fig. 7B can be construed as contextually connected to the example input text; the input text is a polite greeting, while the candidate sentences are also phrases one may use when politely greeting someone; that is, phrases used in the same context as the input text.)
In regards to claim 9, claim 9 is a method claim corresponding to the device of claim 1 as above. 
In regards to claim 10, claim 10 is a method claim corresponding to the device of claim 2 as above.
In regards to claim 11, claim 11 is a method claim corresponding to the device of claim 3 as above.
In regards to claim 12, claim 12 is a method claim corresponding to the device of claim 4 as above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Choi et al. (U.S. Patent: 8312032 B2, hereinafter "Choi").
In regards to claim 5, Kim teaches all the elements of claim 1 as above. Kim further teaches the device further comprising a memory (Fig. 2, element 170) and matching the input text with a selected text based on one of at least one related text being selected (Claim 1, lines 20-25: “the control unit is configured to confirm whether the same words as words included in the sentences of the first language are present within the translation history according to an input of the user and if determined that the same words are present, perform a controls [sic] to display the same words.” Also see Col. 8,  lines 12-25 and Fig. 7A, 7B, and 7C: the words displayed in the translation history are the ones selected by user).
However, Kim does not teach the generation of a matching table.

The method taught by Choi is related to the field of translating text from one language to another (Col. 1, lines 11-15), and is thus analogous art. Choi teaches that their method is capable of predicting, from a partial search query, a set of predicted complete queries relevant to the partial search query (Col. 1, lines 22-25).
It would have been obvious to one of ordinary skill in the art at the time to modify the teachings of Kim to incorporate the teachings of Choi. Doing so would have allowed the method to also predict complete queries from partial search queries that are relevant to the partial search query, as taught by Choi.
In regards to claim 6, Kim and Choi teach all the elements of claim 5 as above. Choi further teaches controlling the display to align and display at least one text related to the input text based on the input text and the matching table, in response to the text being inputted through the inputter (Col. 
In regards to claim 13, claim 13 is a method claim corresponding to the device of claim 5 as above.
In regards to claim 14, claim 14 is a method claim corresponding to the device of claim 6 as above.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hicks et al. (U.S. Patent: 10915698 B2, hereinafter "Hicks").
In regards to claim 7, Kim teaches all the elements of claim 1 as above. Furthermore, Kim teaches the acquisition of at least one related text and at least one second translation that is acquired based on the input text (Col. 7, lines 38-41; also Fig. 7B: The “candidate recognition sentences” are construed as being related to the input text) and the acquisition of at least one related text and at least one second translation that is acquired based on the first translation (Col. 7, lines 38-41: The “candidate sentence” may have a meaning similar to the recognized (i.e. input) or the translated sentence). However, Kim does not teach the use of a drag command.
Hicks teaches the use of a drag command for selecting text, wherein it is a drag command that touches and drags on an area on which text is displayed (Fig. 4a, 4b, 4c, 4d). Hicks also makes mention of a “lookup mode” (Col. 17, line 37) which may allow users to select words, phrases, or images to obtain information about the selected words (Col. 17, lines 41-43). Notably, Hicks teaches that their device may be used to translate the text selected by the drag command (Col. 17, lines 43-48) – that is, acquire a translation based on the input text.
It would have been obvious to one of ordinary skill in the art at the time to modify Kim to incorporate the teachings of Hicks to add the capability to select input text with a drag command. Such a 
While the device of Hicks and the method of Kim are not in precisely the same field, both teach devices that are capable of accepting an input text and offering a translation in another language (Hicks, Col. 17 lines 43-48; Kim, Col. 6, lines 64-68 and Col. 7, lines 1-5), which qualifies them as similar to the device of the instant application.
Hicks notes that “conventional techniques typically allow only limited functionality with respect to annotating paginated digital content, which may lead to a diminished user experience” (Col. 3, lines 16-19). That is, there is an incentive to improve the design in order to improve the user experience.
The difference between the instant invention and the method taught by Kim is the usage of a drag command to select and input text; However, the device taught by Hicks uses a drag command to select and input text into a translator (Col. 17, lines 43-48). 
One of ordinary skill in the art could have implemented the method of Kim to include the use of a drag command to select and input text into a translator in order to enhance the user experience, and would appreciate that the results of such a combination are predictable.
In regards to claim 15, claim 15 is a method claim corresponding to the device of claim 7 as above.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Han et al. (U.S. Patent Application: 2009/0055174 A1, hereinafter "Han").
Kim teaches:
The electronic device as claimed in claim 1, wherein 65the inputter includes a microphone, (Fig. 2, 120; also Col. 4, lines 47-49) and the processor is configured to: acquire a text corresponding to an input voice (Col. 4, lines 53-55: a sentence (i.e. text) is generated 
	However, Kim does not teach the acquisition of an alternative text based on the acquired text in response to the acquired text being an incomplete sentence.
	Han teaches the acquisition of an alternative text based on the acquired text (Paragraph 28-29; also Fig. 2: The user dictates a phrase, and the speech recognition unit acquires text based on textual and voice input. It should be further noted that the textual input is expected to correspond with the input voice; in the provided examples, the textual input is the word “how about”, while the dictated phrase is “how about 4 o’clock tomorrow”. The speech recognition unit generates a plurality of candidates, i.e. alternative texts, based on the acquired text.), in response to the acquired text being an incomplete sentence (Paragraph 28-29; also Fig. 2, element 202: The text input by the user is an incomplete sentence, in response to which the device is offering a plurality of candidate phrases based on the acquired text).
Han teaches that their device “[overcomes] the inconvenience of a conventional text input method… and [overcomes] a low speech recognition rate and inconvenience generated due to a strict orders or processes in speech recognition” (Paragraph 10). That is, the combination of the text input and the voice input improves convenience and increases the speech recognition rate for the user.
It would have been obvious to one of ordinary skill in the art at the time to modify Kim to incorporate the teachings of Han to include the ability to input text through a combination of text input and voice input as described by Han. Doing so would have improved convenience and increased the speech recognition rate for the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Yun et al. (U.S. Patent Application: 2015/0169551 A1) teach a device that is capable of translating input text and displaying the input text alongside its translation, offering multiple texts that are related to the translation of the input text for a user to select, and offering alternative texts if the text from the voice recognition module is an incomplete sentence.
Tan et al. (U.S. Patent Application 2011/0231792 A1) teach a device that is capable of translating an input text and displaying the input text alongside its translation, offering multiple texts that are related to the translation of the input text for the user to select, and displaying the texts on separate UIs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J KIM whose telephone number is (571)272-4442. The examiner can normally be reached M-F 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ALEXANDER JOONGIE KIM/               Examiner, Art Unit 2655                                                                                                                                                                                         
/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655